Citation Nr: 0528636	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  02-08 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for the service-connected 
degenerative disc disease with limitation of function, 
formerly rated as chronic mechanical low back pain and 
lumbosacral strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1993 to April 1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the RO which 
denied an increased rating, in excess of 10 percent, for the 
service-connected lumbosacral strain.  

Then, during the pendency of the appeal, in a July 2003 
Decision Review Officer (DRO) Decision, the rating was 
increased to 20 percent for the service-connected lumbosacral 
strain, effective from March 21, 2001, the date of the RO's 
receipt of the veteran's claim of an increased rating.  As 
the award was not a complete grant of benefits, the issue 
remained in appellate status.  See AB v. Brown, 6 Vet. App. 
35 (1993).

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in September 
2003.  A transcript of his testimony has been associated with 
the claims file.  At the hearing, the veteran raised the 
issue of service connection for sciatica and testicular pain, 
claimed as secondary to the service-connected lumbosacral 
strain.  

The case was remanded back to the AMC in April 2004 for 
further development.  After completion of the requested 
development, the AMC issued a rating decision in March 2005 
which awarded separate grants of service connection for 
radiculopathy of the right and left lower extremities, to 
include testicular pain.  A 20 percent rating was assigned 
for each extremity, effective from September 26, 2003.  
However, the AMC continued to deny the claim for an increased 
rating for the service-connected lumbosacral strain, issued a 
Supplemental Statement of the Case in March 2005, and 
returned the case to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's service-
connected low back disorder primarily manifested as radiating 
pain, limitation of motion with pain, weakness, muscle 
spasms, and fatigue, but neither radiculopathy, severe 
lumbosacral strain nor severe intervertebral disc syndrome 
was shown; and the service-connected back disability did not 
cause incapacitating episodes of the syndrome at least six 
weeks in duration during the past 12 months.

2.  Since September 26, 2003, the veteran's service-connected 
low back disorder has not been so severe as to be 
characterized as severe lumbosacral strain, or severe 
intervertebral disc syndrome, or to have caused 
incapacitating episodes of this syndrome at least six weeks 
in duration during the past 12 months, or to have caused 
favorable ankylosis of the entire thoracolumbar spine; or 
limitation of flexion of 30 degrees or less.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
service-connected degenerative disc disease with limitation 
of function, formerly rated as chronic mechanical low back 
pain and lumbosacral strain, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5295 (2002); 67 Fed. 
Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)); 68 Fed. Reg. 51,443 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2004)).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim of entitlement 
to an increased rating for the service-connected lumbosacral 
strain, the Board finds that compliance with the VCAA has 
been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements:

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters sent to the veteran in July 
2001, August 2003 and May 2004 informed him that to establish 
entitlement to an increased rating for his service-connected 
lumbosacral strain, the veteran must show that this 
disability has gotten worse.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The 
aforementioned "duty to assist" letters advised the veteran 
that the RO would make reasonable efforts to obtain evidence 
such as medical records, employment records, or records from 
other Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The aforementioned duty to 
assist letters requested that the veteran provide an 
Authorization and Consent to Release Information form (VA 
Form 21-4142) (release form) for each private physician who 
had treated him for his claimed condition.  He was also 
advised to provide the name of the person, agency, or company 
who has any relevant records and to provide a release form 
for each identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The May 2004 duty to assist letter did, 
in fact, ask the veteran to submit any evidence in his 
possession that pertained to his claim.  Even though the RO 
did not specifically request the veteran to submit all 
evidence in his possession that pertained to his claim prior 
to the unfavorable December 2001 rating decision, the veteran 
has consistently identified relevant VA medical records and 
has requested that these records be obtained and associated 
with the claims file.  The veteran has not indicated in any 
correspondence to the RO that he has any pertinent treatment 
or other records in his possession.  As such, the Board finds 
that the veteran is not prejudiced by such failure.  The RO 
has consistently requested the veteran to provide information 
about where and by whom he was treated for his claimed 
disability.  Therefore, for all of the aforementioned 
reasons, it is determined that the veteran was not prejudiced 
by the RO's not specifically requesting that the veteran 
provide any evidence in his possession that pertained to his 
claim prior to the December 2001 rating decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

II.  Factual Background

Historically, the RO issued a rating decision in January 2000 
which granted service connection for chronic mechanical low 
back pain and assigned an initial 10 percent rating, 
effective from October 25, 1999.  In March 2001, the veteran 
submitted a claim for an increased rating, asserting that his 
low back disability had worsened.  

The veteran was afforded an examination, on a fee basis for 
VA, in October 2001.  X-rays of the lumbar spine were normal.  
The veteran complained of stiffness, pain, fatigue, and lack 
of endurance in the low back.  The pain ranged from 
uncomfortable to excruciating depending on the amount of 
repetitive or heavy lifting that was done during the day.  
The low back pain was treated with anti-inflammatory medicine 
and safe lifting techniques.  Prescription medicines and 
physical therapy had not successfully alleviated the ongoing 
low back pain complaints.  The veteran was unable to stand or 
walk for a prolonged period, or do repetitive lifting.  

On examination, the veteran's gait and posture were normal, 
and the veteran did not use any assistive devices while 
walking.  There were no paravertebral spasms of the cervical, 
thoracic or lumbar areas on examination.  No lymph nodes were 
palpable.  Range of motion of the lumbar spine was limited by 
pain and stiffness, but range of motion was not further 
limited by fatigue, weakness, lack of endurance or 
coordination.  The veteran's maximum true lumbar flexion 
angle equaled 65 degrees.  The veteran's maximum true lumbar 
extension angle equaled 25 degrees.  The veteran's maximum 
lumbar right lateral flexion angle equaled 30 degrees and 
maximum lumbar left lateral flexion angle equaled 30 degrees.  
There was no ankylosis present by clinical examination.  
Straight leg raising was negative at 90 degrees.  Right and 
left rotation was 25 degrees to each side.  The examiner 
could not demonstrate any definite toe extensor weakness.  
There was no evidence of sensory loss in the lower 
extremities.  Deep tendon reflexes were present and equal.  
There was no heat, redness, swelling, tenderness, muscle 
spasm, instability or weakness noted in the low back.  

Neurological examination was essentially normal.  Motor 
system demonstrated no muscle atrophy, rigidity, or 
spasticity.  There were no abnormal movements such as tremors 
or clonus noted.  Upper and lower extremities were without 
cyanosis, clubbing, or edema.  Reflexes were normal in the 
biceps, triceps, patellar, and Achilles tendon.  Sensation 
such as touch, vibration, and position were normal.  

The diagnosis was that of lumbar strain.  The examiner noted 
that the veteran had moderate functional limitations with 
restrictions on prolonged standing, walking or repetitive 
lifting.  

In a December 2001 rating decision, the RO confirmed and 
continued the 10 percent rating for the service-connected 
lumbosacral strain (formerly rated as chronic mechanical low 
back pain).

In a December 2001 statement, one of the veteran's private 
doctors noted that the veteran's low back pain had a negative 
impact on his normal activities of daily life, including 
physical activities, life at home, and his personal physical 
relationship with his spouse.  

In a June 2002 statement accompanying his VA Form 9, the 
veteran expressed disagreement with the findings from the 
October 2001 examination report.  Specifically, the veteran 
reported difficulty in performing daily activities, fatigue, 
weakness and lack of endurance, almost daily.  The veteran 
also reported difficulty with sleep due to pain and severe 
stiffness.  

The veteran was re-examined, on a fee basis for VA, in 
December 2002.  On examination, the veteran was slow to get 
out of his chair.  Posture and gait were normal.  Evaluation 
of the lumbar spine revealed radiation with pain on movement, 
muscle spasms, and tenderness.  His leg raises were positive 
at 40 bilaterally.  There was no evidence of radiculopathy.  
Reflexes were 2+.  X-rays of the lumbar spine were negative.  
The diagnosis remained chronic mechanical low back pain.  

In a July 2003 rating decision, the DRO increased the rating 
to 20 percent for the service-connected chronic mechanical 
low back pain, effective from March 21, 2001.  The veteran 
was not satisfied with the increase and the appeal continued.  

In a July 2003 letter, the veteran's private urologist noted 
that the veteran had been followed by his office since May 
1997 for a variety of testicular complaints with the most 
common being pain.  While the veteran did have a varicocele 
on the left side, the pain was not consistent with a left 
varicocele and was not symptomatic in any way.  The urologist 
did not think that surgery of the varicocele would alleviate 
the veteran's discomfort.  The examiner noted that the 
veteran had been placed on multiple regimens of anti-
inflammatories without significant success.  Examination 
never found any evidence of infection, torsion, obstruction, 
or any intratesticular pathology that would account for the 
pain.  The examiner opined that the painful episodes of 
bilateral testicular pain were associated with similar 
episodes of back pain.  The examiner believed that the 
testicular pain may have its root cause in the veteran's 
multiple disc problems.

Another letter, prepared in August 2003 from another private 
doctor, notes that the veteran's back pain had progressed to 
sciatica, which caused limitation of forward bending and loss 
of lateral motion, along with testicular pain.

At his personal hearing before the undersigned Veterans Law 
Judge in September 2003, the veteran testified that his 
sciatic pain and testicular pain were intertwined with his 
lumbosacral strain.  The veteran explained that he fatigued 
easily and could no longer enjoy things like standing up long 
enough to cook a meal, do yard work, or pick up his daughter.  
The veteran described his worst pain as a ten, on a scale of 
one to ten.  The veteran testified that this intense pain 
happens once or twice per month, and could last up to three 
days.  On other days, he had a constant dull ache.  The 
veteran testified that he lost 25 pounds, hoping to ease the 
back pain; but it did not help alleviate the pain.  The 
veteran also testified that he had trouble sleeping because 
of the back pain.

In December 2004, the veteran was afforded another VA 
examination.  The veteran continued to report low back pain 
with pain radiating down the backs of his legs.  The veteran 
reported that nothing coincided with the aggravation of the 
pain.  Sometimes, even doing nothing brought on the pain, 
which was described as a dull ache on a scale of seven out of 
ten.  Sometimes simply turning the wrong way or taking a deep 
breath caused a sharp pain.  He experienced muscle spasms 
that were intolerable.  Some days he had pain, and other days 
he did not; but there were time periods of two to three weeks 
in a month when he had pain.  The pain usually lasted one 
week.  The veteran reported numbness down his legs, but no 
bladder or bowel complaints.  The veteran reported testicular 
pain over the prior three years, but no erectile dysfunction.  
The veteran described the testicular pain as coincident with 
the back spasms.  

The veteran reported that he used Tylenol, rest, massage, and 
soaking for his back pain.  He did not use narcotics, fearing 
that he would become addicted.  The veteran reported 
additional limitation of motion and functional impairment 
during a flare-up.  The veteran did not use any canes, 
crutches, or a walker.  He used a back brace during 
situations where he had to lift anything heavier than 10 to 
15 pounds.  The veteran was not unsteady and had no history 
of falls.  The veteran denied prolonged doctor-prescribed bed 
rest of over two weeks during the past year.  The veteran 
indicated that his activities were limited.  He could not do 
any prolonged standing or sitting.  He could not do yard 
work, hold his children, or stand to cook.  

On examination, the veteran walked slowly, but with a normal 
gait and posture.  Curvature of the spine was symmetrical in 
appearance.  The veteran had pain on palpation of the 
thoracolumbar spine extending from the middle of the thoracic 
spine to the sacral spine.  The veteran's forward flexion was 
limited to about 0 to 50 degrees and he started getting pain 
at around 0 to 50 degrees.  Extension was about 0 to 25 
degrees with pain starting at 0 to 20 degrees.  Right lateral 
flexion was 0 to 25 degrees, with pain starting at 0 to 25 
degrees.  He could not do any left lateral flexion.  It was 
severely limited to about 0 to 10 or 11 degrees, and pain 
started around that region.  He also could not do right and 
left lateral rotation.  They were both limited to about 0 to 
15 degrees because he complained of pain.  The examiner did 
not try to repeat movements because the veteran reported pain 
at the beginning of the examination.  During the straight-leg 
raising test, the veteran complained of pain in his back at 
about a 45 degree angle.  His muscle strength and tone were 
normal in his upper and lower extremities.  Muscle strength 
in the upper extremities was 5/5 and the lower extremities it 
was also 5/5.  Cranial nerves II through XII seemed to be 
grossly intact and his sensations were intact both on the 
upper and the lower extremities, both with a cotton wisp and 
his vibratory sensations were also intact.  Deep tendon 
reflexes were 2+ and equal, and plantars were downgoing.  

The impression was degenerative disc disease of the 
lumbosacral spine with radiculopathy, with limitation in 
function because of pain, moderate to severe.  Additional 
limitation due to repetitive use and flare-ups was moderately 
severe.  

A January 2005 magnetic resonance imaging (MRI) report 
confirmed the VA examiner's findings.  The MRI report 
indicated that L1-2 through L3-4 were unremarkable.  At L4-5, 
there were minimal facet degenerative changes; otherwise, 
unremarkable.  At L5-S1, there was retrolisthesis of L5 on S1 
associated with a central to right lateral recess area disc 
herniation which measured between 9 to 10 mm in sagittal 
dimensions.  It did not compress the thecal sac.  It did 
appear to abut the S1 nerve roots, right greater than left.  
There was mild inferior neuroforaminal narrowing present 
bilaterally, left greater than right secondary to an 
underlying disc bulge at that level.  There were mild 
bilateral facet degenerative changes.  In sum, the impression 
was that of:  (1) disc degenerative changes as described, 
with a central to right lateral recess disc herniation at L5-
S1 with midsagittal dimensions of the disc herniation varying 
between 8 and 10 mm; and (2) degenerative mild retrolisthesis 
of L5 on S1.  

As noted hereinabove, the AMC thereafter issued a rating 
decision in March 2005 which awarded separate grants of 
service connection for radiculopathy of the left lower 
extremity to include testicular pain, and radiculopathy of 
the right lower extremity to include testicular pain, each 
rated as 20 percent disabling, effective from September 26, 
2003.  As such, the combined rating became 50 percent, 
effective from September 26, 2003.  

III.  Legal Criteria and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2004).  
Disability ratings are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All 
potentially applicable regulations must be applied, including 
38 C.F.R. §§ 4.1, 4.2, and 4.10, which require that the 
entire recorded history be reviewed with an emphasis on the 
effects of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Further, although the recorded 
history of a disability is to be reviewed in order to make a 
more accurate evaluation, the regulations do not give medical 
reports precedence over current findings.  

Not all disabilities will show all the findings specified in 
the rating criteria, but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2004).  
The higher of two ratings will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2004).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45 (2004).  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In this case, the RO initially evaluated the veteran's low 
back disorder as 10 percent, then 20 percent, disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, which, 
prior to September 2003, governed ratings for lumbosacral 
strain.  In evaluating this disorder, the RO and AMC also 
considered the diagnostic code governing ratings of 
intervertebral disc syndrome, and separate grants of service 
connection were ultimately awarded for neurological 
manifestations of the veteran's back disability.  
Specifically, separate 20 percent ratings were assigned for 
radiculopathy of the right lower extremity and for the left 
lower extremity, effective from September 26, 2003.  

In this regard, the diagnostic codes pertinent to back 
ratings were amended while the veteran's appeal was pending.  
Prior to the amendment, Diagnostic Code 5295 governed ratings 
of lumbosacral strain and Diagnostic Code 5293 governed 
ratings of intervertebral disc syndrome.  Effective September 
23, 2002, VA amended the criteria for rating intervertebral 
disc syndrome only, but continued to evaluate that disease 
under Diagnostic Code 5293.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)).  Effective September 26, 2003, VA updated the 
entire section of the rating schedule that addresses 
disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back 
ratings.  According to that renumbering, Diagnostic Code 5237 
now governs ratings of lumbosacral strain, Diagnostic Code 
5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2004)).

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of his case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  In this case, in a 
supplemental statement of the case issued in March 2005, the 
AMC informed the veteran of the former and revised criteria 
for rating diseases and injuries of the spine, including 
intervertebral disc syndrome, and considered his claim for an 
increased evaluation pursuant to those criteria. 

Pertinent rating criteria for evaluation of spine 
disabilities in effect prior to September 26, 2003:

Prior to September 26, 2003, Diagnostic Code 5295 provided 
that a 20 percent evaluation was assignable for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 
maximum evaluation of 40 percent was assignable for severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  Under Diagnostic Code 5292, a 
20 percent evaluation was assignable for moderate limitation 
of motion of the lumbar spine and a 40 percent evaluation was 
assignable for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 23, 2002, an evaluation of 20 percent was 
assignable for moderate recurring attacks of intervertebral 
disc syndrome under Diagnostic Code 5293.  A 40 percent 
evaluation was assignable for severe, recurring attacks of 
intervertebral disc syndrome with intermittent relief.  A 60 
percent evaluation was assignable for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) Diagnostic Code 5293 involved loss of 
range of motion and, therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered when a disability was 
evaluated under that diagnostic code; (2) When a veteran 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) The Board was to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
was evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, was inadequate to compensate for the 
average impairment of earning capacity due to intervertebral 
disc syndrome, regardless of the fact that a veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca, 8 Vet. App. at 
202.

Prior to September 26, 2003, a 20 percent evaluation was 
assignable for favorable ankylosis of the lumbar spine.  An 
evaluation in excess of 40 percent was assignable for 
unfavorable ankylosis of the lumbar spine, complete bony 
fixation (ankylosis) of the spine at a favorable angle, or 
certain residuals of a fractured vertebra.  38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5286, 5289 (2002).  

Revised pertinent rating criteria in effect as of September 
23, 2002 - Intervertebral Disc Syndrome only:

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation is to be assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 60 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
For purposes of evaluations under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 as of September 23, 2002 and Diagnostic 
Code 5243 as of September 26, 2003, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note (1) (2002) and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note (1) (2004).

Pertinent revised rating criteria in effect as of September 
26, 2003 - General Rating Formula for the Spine (other than 
intervertebral disc syndrome):

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula, or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes which became effective on 
September 23, 2002, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-43 (2004)).  

According to the general rating formula, a 20 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
to be assigned for unfavorable ankylosis of the entire 
cervical spine; or forward flexion of the thoracolumbar spine 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is to be 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2004).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243, Note (5) (2004).  

The formula for rating intervertebral disc syndrome was moved 
from Diagnostic Code 5293 to Diagnostic Code 5243, but 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  See 68 Fed. Reg. 51,443 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a (2004)).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 
(1) (2004).  In this case, the veteran's service-connected 
radiculopathy is rated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520, which governs ratings for the sciatic nerve.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 
(2) (2004).  

Application of the rating criteria in effect prior to the 
September 23, 2002 regulatory change affecting intervertebral 
disc syndrome:

At the outset, the Board once again notes that the revised 
rating criteria may not be applied prior to the effective 
date of the regulations.  As such, the veteran's service-
connected back disability may only be rated based on the 
"old" or "former" criteria pertaining to the spine prior 
to the initial change in regulation, effective September 23, 
2002.  Based on these criteria and the evidence of record 
prior to September 23, 2002, as discussed hereinabove, the 
Board finds that the veteran's low back disorder does not 
more nearly approximate the former criteria for an evaluation 
in excess of 20 percent prior to September 23, 2002.  

In order to warrant a rating in excess of 20 percent under 
the regulations in effect under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5292, 5292, 5293, and 5295 (2001), prior to 
September 23, 2002, the veteran's mechanical low back pain, 
or lumbosacral strain, would have to be manifested by severe 
limitation of motion of the lumbar spine (Diagnostic Code 
5292); or ankylosis of the lumbar spine (Diagnostic Code 
5289); or severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295); or 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief (Diagnostic Code 5293-prior to 
September 23, 2002).  

In this regard, the medical evidence of record prior to 
September 2002 is negative for neurological symptomatology.  
There was no radiculopathy noted at that time and no sciatica 
or numbness reported.  In addition, ankylosis of the lumbar 
spine has never been shown.  Prior to September 2002, the 
evidence does not show that the veteran's range of motion of 
the lumbar spine was in the severe range, with flexion around 
65 degrees and extension limited to about 25 degrees.  These 
degrees do not represent more than moderate limitation of 
motion of the lumbar spine.  Although muscle spasms were 
noted on examination, there is no indication that the 
veteran's lumbosacral strain was severe, prior to September 
2002.  Marked limitation of forward bending in a standing 
position was not shown and there were no osteo-arthritic 
changes or narrowing or irregularity of joint space at that 
time.  

In sum, the medical evidence of record prior to September 23, 
2002 essentially shows that the veteran's low back disability 
was manifested by moderate limitation of motion with some 
spasms, pain and fatigue, but with no neurological component 
at that time.  As such, a rating in excess of 20 percent, 
prior to September 23, 2002 for the service-connected low 
back disability is not warranted.  The Board has also 
considered the provision of 38 C.F.R. § 4.40.  Although the 
veteran demonstrated pain on motion, the medical evidence of 
record prior to September 2002 specifically noted that the 
veteran did not demonstrate additional range of motion loss 
due to pain on use or during flare-ups as noted by a medical 
examiner.  DeLuca.  There is no medical evidence showing that 
the veteran experienced periods of "flare-ups" where his 
limitation of motion is worse due to pain, prior to September 
23, 2002.

Application of the revised rating criteria effective on 
September 23, 2002 pertaining to intervertebral disc 
syndrome:

As noted hereinabove, the medical evidence of record does not 
indicate that the veteran suffered from disc disease prior to 
September 2003.  Nonetheless, even if it was conceded that 
the veteran had some manifestations of intervertebral disc 
syndrome, a rating in excess of 20 percent would not be 
warranted based on the number of incapacitating episodes 
under the revised 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Specifically, the medical evidence of record has 
never shown that the veteran suffers from incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  In fact, the VA examiner in 
December 2004 specifically noted that the veteran denied 
prolonged doctor-prescribed bed rest of over two weeks during 
the past year.  As such, the criteria for a rating in excess 
of 20 percent for the service-connected low back disability 
is not met under the revised criteria pertaining to 
incapacitating episodes of intervertebral disc syndrome at 
any time during the appeal period.  

Application of the revised rating criteria effective on 
September 26, 2003 pertaining to the General Rating Formula 
for the Spine (including intervertebral disc syndrome):

Importantly, medical evidence added to the claims file in 
September 2003, at the time of the veteran's personal hearing 
before the undersigned, showed the possibility of 
neurological manifestations with regard to the veteran's 
service-connected low back disability.  Supporting his 
assertions of radicular pain, the veteran submitted letters 
from his private doctors suggesting that his testicular pain 
was related to his back pain and sciatic pain.  In light of 
the assertions, the veteran was afforded a VA examination in 
December 2004 and MRI in January 2005 which confirmed the 
existence of disc herniation, radiculopathy and additional 
pain which further limited the veteran's motion and function.  
In light of the medical evidence, the AMC found that rating 
the orthopedic manifestations separately from the 
neurological manifestations would afford the veteran a higher 
combined rating.  As such, the veteran was awarded service 
connection for radiculopathy of the right lower extremity 
with testicular pain and the left lower extremity with 
testicular pain, each rated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2004), which governs ratings for disabilities involving the 
sciatic nerve.

The Board acknowledges, based on the medical findings, that 
the veteran has undergone an increase in the severity of his 
back disability; that is, he has developed a neurological 
component to the lumbosacral strain, as well as mild 
degenerative changes at L5-S1, as demonstrated on the most 
recent MRI scan.  However, the Board finds that the 
disability ratings currently assigned, which separately rate 
the neurological and orthopedic manifestations of the 
veteran's low back disorder, accurately reflect the 
manifestations of the service-connected low back disability, 
and that a higher rating is not warranted for the service-
connected low back disability.

Specifically, the veteran's range of motion remains moderate 
in degree, with limitation of the thoracolumbar spine to 50 
degrees, with pain starting at 50 degrees.  Neither severe 
limitation of motion nor severe lumbosacral strain has ever 
been shown.  The medical evidence of record does not show 
ankylosis of the spine, fractured vertebrae, or severe 
recurring attacks of intervertebral disc syndrome.  As such, 
the veteran's service-connected low back disability does not 
meet the criteria for the next higher rating under either the 
former or the revised criteria for rating back disabilities.  
The evidence does show that the veteran developed 
neurological symptomatology sometime after the December 2002 
examination, which includes radiculopathy and testicular 
pain.  This additional pain and numbness has been accounted 
for with the additional, separate grants of service 
connection for radiculopathy with testicular pain, governed 
by neurological ratings.  In other words, the AMC determined 
that rating the veteran's neurological manifestations 
separately from his orthopedic manifestations afforded the 
veteran a higher combined rating.  Those ratings for 
neurological impairment are not the subject of this appeal.  
After a thorough review of the old and revised rating 
criteria for disabilities of the spine, the Board has 
determined that the veteran's symptomatology does not meet 
the criteria for a rating higher than that currently assigned 
for the orthopedic manifestations of the veteran's service-
connected low back disability.  

There is no other potentially applicable diagnostic code that 
provides for an increased evaluation for the veteran's 
service-connected low back disability.

The Board has considered the evidentiary equipoise rule in 
reaching this decision but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.




ORDER

An increased rating for the service-connected degenerative 
disc disease with limitation of function, formerly rated as 
chronic mechanical low back pain and lumbosacral strain, is 
denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


